Citation Nr: 0716712	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-06 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision.  


FINDINGS OF FACT

1.  The veteran entered active service with a bilateral 
hearing loss disability that was noted by audiometric 
examination.

2.  Pre-service bilateral hearing loss disability did not 
worsen during service, and the current bilateral hearing loss 
disability has been attributed to factors other than service.

3.  The veteran first manifested knee problems many years 
after service, and his knee disorders have been attributed to 
factors other than service (such as aging and morbid 
obesity).


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309, 3.385, 4.85 (2006).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  A left knee disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

4.  A right knee disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent a letter in September 2003; a March 2004 rating 
decision; a statement of the case in January 2005; and a 
supplemental statement of the case in May 2005.  The 
September 2003 RO letter preceded the RO's initial 
adjudication and essentially satisfied VA's duties to notify 
the veteran with regard to evidentiary needs for service 
connection claims.  The above documents discussed specific 
types of evidence, the applicable legal requirements, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  Thus, VA has made all efforts 
to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication or even the final RO adjudication 
(the May 2005 supplemental statement of the case) is 
harmless.  The Board finds that even if there is any defect 
with regard to the timing or content of any of the notices 
sent prior to the RO's initial adjudication, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication (the May 2005 supplemental statement of the 
case).

Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. 
Fed. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  Any defective 
notice has not prejudiced the appellant in the essential 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(C.A. Fed. Apr. 5, 2007) (No. 2006-7303); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Indeed, the veteran has demonstrated knowledge of the 
evidentiary requirements by referring to all available 
treatment records and by providing non-VA treatment records.  
Thus, VA satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Also, VA has examined 
the veteran several times.  Finally, the record reflects that 
the veteran was awarded Social Security Administration (SSA) 
disability benefits in 1995, but there is no need to obtain 
any SSA records because there is no suggestion that any of 
the records in connection with the SSA disability award 
involve discussions of etiology to service.  Thus, VA has 
fulfilled its duty to assist the appellant.  The Board now 
turns to the merits of the claims.

Service connection may be granted to a veteran for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be presumed for certain 
chronic diseases, including organic disease of the nervous 
system (such as sensorineural hearing loss), that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

I.  Bilateral hearing loss and tinnitus

The veteran seeks service connection for a bilateral hearing 
loss disability and for tinnitus based on noise exposure from 
his work with fuel generators and communications headphones 
during his active service.  

Additional provisions apply to claims for service connection 
for hearing loss disability.  For VA purposes, impaired 
hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (the Maryland CNC test) 
and a puretone audiometry test.  38 C.F.R. § 4.85(a).

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, 
though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is 
a medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The service medical records do not reflect any complaints of 
ringing in the ears during service.  

The service medical records do include audiometric 
examination results prior to induction and in connection with 
separation.  On a January 1965 pre-induction examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
50
LEFT
0
-5
10
40
40

But he denied having any ear trouble or hearing loss.  Under 
38 C.F.R. § 3.385, this examination showed hearing loss 
disability for VA purposes in both the left and right ears 
prior to service.

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).  
The pre-induction audiometric testing constituted a notation 
of a disorder noted at entry into active service.  Thus, the 
Board must address whether there was any aggravation of this 
pre-existing condition during service.  

On an April 1967 separation physical examination, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
50
LEFT
10
10
20
--
45

However, on the accompanying medical history report, he 
denied having any ear trouble or hearing loss.  Under 
38 C.F.R. § 3.385, this examination showed hearing loss 
disability for VA purposes in both the left and right ears 
right before separation from service, with a slight decibel 
loss of 5 decibels in the left ear at 4000 Hertz.  But this 
slight decibel loss was very minimal, as borne out by the 
lack of any hearing problems for many years after service.

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
Aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

According to a March 1987 non-VA examination, the veteran 
denied any hearing loss.  Similarly, there were no reported 
or identified hearing problems (hearing loss or tinnitus) on 
VA general medical examination in January 1995.  In his July 
2003 application for VA benefits, the veteran indicated that 
hearing loss and tinnitus had been present since 1980.  This 
lengthy gap between the veteran's active service and the 
first documentation of hearing problems is probative. 

Also, VA has obtained two examinations of the veteran.  On a 
February 2004 VA examination, the veteran reported no 
significant amount of post-service noise exposure, although 
he indicated that he did dock work for a manufacturer.  Pure 
tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
70
80
95
LEFT
25
25
70
75
85

Speech recognition ability was 84 percent for the right ear 
and 90 percent for the left ear.  The examining audiologist 
noted that the veteran's test behavior reflected a "classic 
example" of pseudohypoacusis because his hearing acuity was 
actually better than initially volunteered.  Nevertheless, 
although these measurements showed hearing loss disability 
for VA purposes within the parameters of 38 C.F.R. § 3.385, 
the examiner noted that the veteran reported not seeking 
attention for hearing problems until 2003.  The examining 
audiologist concluded that the hearing loss was less likely 
as not the result of in-service acoustic trauma; rather, it 
was "more likely than not that the hearing loss developed 
after service due to age, other health factors, or a yet 
unidentified etiology."  The audiologist also commented that 
the veteran's subjective tinnitus was "less likely as not  . 
. . a consequence of acoustic trauma while in service."

And on a February 2005 audiology opinion, the same VA 
audiologist stated that the comparison of the pre-induction 
and the separation examinations "does not suggest 
aggravation of the pre-existing loss during service."  The 
examining audiologist reiterated that the hearing loss 
developed after service due to age, other health factors, or 
a yet unidentified etiology.

The Board is mindful of the veteran's contentions about a 
relationship between his duties in service and his hearing 
loss.  But as layperson, the veteran is unable to render an 
opinion on matters involving medical causation or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
Therefore, the weight of the evidence shows that the veteran 
entered service with some hearing loss disability in both 
ears and was separated from service with hearing loss 
disability that was not aggravated during service.  The 
current hearing loss disability has been attributed to 
factors other than any in-service acoustic trauma.  Also, 
tinnitus was not manifested until many years after service 
and has been related to factors other than service.  Since 
the preponderance of the evidence is against the claims, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claims.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Left and right total knee replacements 

The veteran seeks service connection for bilateral knee 
disabilities (degenerative joint disease of the knees with 
multiple meniscectomies and bilateral total knee 
replacement).  He contends that climbing up and down poles as 
a lineman during service is the cause for his knee problems.

The service medical records do not reflect any knee problems, 
complaints, or diagnoses.  On an April 1967 separation 
medical history report, he denied any knee trouble, and the 
accompanying physical examination indicated that his lower 
extremities were clinically normal.

In April 1983, the veteran reported a history of gradual 
onset of left knee discomfort, with no single precipitating 
incident or history of trauma.  The diagnosis was a posterior 
horn tear of the medial meniscus of the left knee, but the 
following month, he underwent arthroscopic partial left 
lateral meniscectomy.

In October 1983, the veteran experienced right knee pain 
while water blasting paint from a house.  He underwent 
arthroscopic partial medial meniscectomy of the right knee 
for a torn medial meniscus.  

The veteran suffered a medial meniscus tear in the left knee 
when he twisted his knee during roofing work in August 1984.  
He already had a history of prior arthroscopies of the left 
and right knee for medial meniscal tears.  He underwent 
arthroscopic partial left medial meniscectomy.

On treatment for an unrelated condition in February 1988, it 
was noted that the veteran had post-traumatic arthritis of 
both knees with a previous history of injury to the knees.  
It was also noted that the degenerative disease of the knees 
was probably secondary to obesity and previous knee injuries.

In April 1991, he was treated after falling on his flexed 
left knee while playing softball.  

In October 1991, he underwent arthroscopic chondroplasty of 
the medial compartment of the left knee for degenerative 
chondromalacia.  

The veteran underwent total knee replacements on the left 
knee (1992) and on the right knee (1994) due to degenerative 
joint disease.  An October 1991 non-VA hospital physical 
examination indicated that the veteran had been seen for knee 
problems since the 1980s.

A May 1997 non-VA doctor's note indicated that the bilateral 
knee replacements were complicated by the veteran's morbid 
obesity.

Thus, none of these records suggests that the veteran's post-
service knee disorders have been related to any aspect of his 
active service.  

Significantly, a February 2004 VA joints examination also 
concluded that the veteran's degenerative joint disease of 
multiple sites including both knees and bilateral total knee 
arthroplasties were not due to service in any way.  In fact, 
the examiner conclude that the veteran's osteoarthritis was 
due to the aging process and the veteran's morbid obesity.  
The examiner stated:  "I do not believe climbing poles in 
the military for two years has caused [the veteran's] 
osteoarthritis throughout his entire body, including his 
knees."

Therefore, the weight of the evidence shows that the 
veteran's bilateral knee disorders were manifested many years 
after service and are not related to his active service.  The 
knee problems have been attributed to factors other than 
service.  Since the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the Board will deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

1.  Service connection for bilateral hearing loss disability 
is denied.

2.  Service connection for tinnitus is denied.

3.  Service connection for a left knee disability is denied.

4.  Service connection for a right knee disability is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


